Citation Nr: 0523369	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-19 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1941 to 
September 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to TDIU.  In 
June 2005, the veteran testified at a Travel Board hearing.  



FINDING OF FACT

The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

The veteran is service-connected for residuals of a gunshot 
wound of the right chest, rated as 20 percent disabling; 
right pleural cavity injury, rated as 20 percent disabling; 
residuals of a gunshot wound to the thoracic muscles, rated 
as 10 percent disabling; traumatic arthritis of the right 
foot, rated as 10 percent disabling; status post excision of 
the right great toenail, rated as 10 percent disabling; pes 
planus, rated as 10 percent disabling; status post hernia 
repair, rated as non-compensable; varicocele, rated as non-
compensable; and status post pilonidal scar, rated as non-
compensable.  

The veteran's first three disabilities, residuals of a 
gunshot wound of the right chest, right pleural cavity 
injury, and residuals of a gunshot wound to the thoracic 
muscles, have a common etiology.  Therefore, they are rated 
as one disability for TDIU purposes.  The combined rating for 
all three per 38 C.F.R. § 4.25 is 50 percent.  When this 
number is combined with the other three compensable 
disabilities under that table, the combined rating overall is 
60 percent.  

In order for the veteran to meet the basic schedular 
criteria, the combined rating must be 70 percent.  Thus, the 
Board will consider if these ratings are appropriate.  

In March 2005, the veteran was afforded a VA examination.  
With regard to his right foot, the veteran reported that his 
right foot and ankle were painful and he had fallen multiple 
times.  He reported that the arthritis of his right foot and 
of his knees impaired his walking.  On sensory examination, 
the veteran had no discrimination with the right individual 
toes.  Sensation of the sole of the foot was normal.  There 
was no visible deep tendon reflexes.  The veteran's ankle was 
painful and guarded.  The painful right ankle precluded range 
of motion.  The painful knees precluded testing of the right 
ankle or of the bilateral pes planus.  The veteran did not 
tolerate passive inversion, eversion, dorsiflexion, or 
plantar flexion of the right ankle.  The examiner concluded 
that the veteran had traumatic arthritis of the right foot 
with signs of moderate to severe functional impairment 
manifested as pain during attempts at active and passive 
range of motion which the examiner stated were more likely 
than not related to the service-connected injury.  The 
examiner stated that the impaired ambulation was more likely 
than not related to nonservice-connected disabilities.  

The veteran's right foot arthritis is rated under diagnostic 
Code 5010.  Arthritis due to trauma, confirmed by x-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. § 
4.71(a), Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

In this case, the VA examiner stated that arthritis of the 
right foot resulted in moderate to severe functional 
impairment due to pain.  A review of the examination shows 
that the impairment includes a painful right ankle.  The 
examiner referred to the impaired motion of the ankle due to 
pain.  Moreover, the examiner stated that the manifestations 
causing the functional impairment were attributable to 
service.  Thus, the right foot and right ankle must be rated.  
In that regard, the right foot and right ankle may be 
separately rated.  The right foot does not have a specific 
code for limitation of motion.  However, Diagnostic Code 5284 
provides ratings for injuries of the foot.  Under that code, 
moderately severe impairment is rated as 20 percent 
disabling.  The examiner did not find ankylosis of the ankle, 
but the veteran was unable to tolerate any range of motion.  
Thus, he has the equivalent of marked limitation of motion 
which warrants a 20 percent rating under Diagnostic Code 
5271.  

A review of the veteran's other disabilities shows that the 
examiner found his pes planus to not cause functional 
impairment; his status post excision of the right great 
toenail to cause mild functional impairment; his hernia 
repair to not cause functional impairment; his varicocele to 
not cause functional impairment; and his pilonidal scar to 
not cause functional impairment.

The veteran's right great toenail does not warrant a rating 
in excess of 10 percent as it does not cause functional 
impairment; his pes planus does not warrant a rating in 
excess of 10 percent as it does not cause functional 
impairment; his status post hernia repair does not warrant a 
rating in excess of 10 percent as it does not cause 
functional impairment; his varicocele does not warrant a 
rating in excess of 10 percent as it does not cause 
functional impairment; and his status post pilonidal scar 
does not warrant a rating in excess of 10 percent as it does 
not cause functional impairment.  

Thus, the veteran has a combined 50 percent rating for his 
combined gunshot wound residuals, a 20 percent rating for 
right foot injury, a 20 percent rating for right ankle 
impairment, a 10 percent rating for right great toenail 
disability, and a 10 percent rating for pes planus, the rest 
are non-compensable.  In combining these ratings per 
38 C.F.R. § 4.25, the combined rating is 70 percent.  
Therefore, the schedular criteria of 38 C.F.R. § 4.16(a) have 
been met.  Thus, the issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For the veteran to 
prevail in his claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances, apart from non-service-connected conditions, 
that place him in a different position than other veterans 
who meet the basic schedular criteria.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the veteran, in 
light of his service-connected disorders, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The veteran is unemployed and has been for years.  He has a 
myriad of significant nonservice-connected disabilities in 
addition to his service-connected disabilities, as previously 
stated.  

In March 2005, the VA examiner opined that the veteran's 
unemployability status was not likely related to his service-
connected disabilities.  However, the examiner further stated 
that his severe multiple complex medical problems exacerbated 
his service-connected disabilities and contributed to his 
unemployability and his severe functional limitation in his 
activities of daily living.  

In an April 2005 letter, the veteran's private physician 
opined that the veteran was unlikely employable and was 
disabled.  He indicated that he had treated the veteran for 
service-connected and nonservice-connected disabilities.  

In June 2005, the veteran and his family testified at a 
Travel Board hearing.  The veteran described the severity of 
his chest injuries and his foot impairment.  He and his 
family stated that the veteran really cannot perform any job.  
Although his nonservice-connected disability might have 
rendered him unemployable in the past, currently his service-
connected disabilities also do the same.  His breathing has 
worsened and his right foot is extremely painful.  The 
assertions of the veteran and his family in support of 
unemployability due to his service-connected disabilities are 
entitled to consideration.  The veteran has a severe chest 
injury and persistent pain in his right lower extremity.  The 
veteran's work experience is in manual labor.  The Board 
believes that the veteran in this case has a very limited 
ability to perform work in his area of expertise due to his 
service-connected disabilities.  He is more than likely 
precluded from all forms of substantially gainful employment 
due to these disabilities, given his education and work 
experience.  A VA examiner has stated that there is crossover 
between the service and nonservice-connected disabilities 
negatively affecting each other.  The private examiner stated 
that the veteran is unemployable based on treatment of his 
disabilities.  The veteran is to be afforded every reasonable 
doubt.  See 38 U.S.C.A. § 5107.  The Board is affording him 
reasonable doubt here.  Accordingly, a total disability 
rating based upon individual unemployability due to service-
connected disabilities is warranted.




ORDER

Entitlement to TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


